Case 5:14-cv-05090-TLB Document 83           Filed 02/11/21 Page 1 of 11 PageID #: 3073




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

KORTNEY R. CLINE                                                                 PLAINTIFF

V.                              CASE NO. 5:14-CV-5090

BOSTON SCIENTIFIC CORPORATION                                                  DEFENDANT

                        MEMORANDUM OPINION AND ORDER

       Before the Court are a Motion for Summary Judgment (Doc. 71) filed by Defendant

Boston Scientific Corporation ("BSC") and a Response in Opposition (Doc. 72) filed by

Plaintiff Kortney R. Cline. This case was recently transferred to this Court from the District

Court for the Southern District of West Virginia, where the Honorable Joseph R. Goodwin

was presiding over seven separate multi-district litigations ("MDL") concerning products

sold by BSC. This case was related to one of the seven MDLs. See Transfer Order, Doc.

30. The Court has now considered the parties' briefing and finds that the Motion for

Summary Judgment should be GRANTED IN PART AND DENIED IN PART.

                                    I. BACKGROUND

       Ms. Cline's original complaint was filed in this Court on March 14, 2014 (Doc. 1).

An amended complaint was filed on April 4, 2014 (Doc. 11). BSC answered the amended

complaint on April 18, 2014 (Doc. 14); however, on June 10, 2014, the entire case was

removed to the MDL, and a Master Long Form Complaint (Doc. 32) and Amended Short

Form Complaint (Doc. 81) were subsequently filed in that forum. The Court understands

that the Amended Short Form Complaint and Master Long Form Complaint are the joint

operative pleadings in this case.




                                              1
Case 5:14-cv-05090-TLB Document 83          Filed 02/11/21 Page 2 of 11 PageID #: 3074




        Ms. Cline brings the following causes of action against BSC: Count I, negligence;

 Count 11, strict liability-design defect; Count 111, strict liability-manufacturing defect;

 Count IV, strict liability-failure to warn; Count V, breach of express warranty; Count VI,

 breach of implied warranty; Count VII, discovery rule/tolling/fraudulent concealment;

 Count VIII, punitive damages; Count IX, violations of the Arkansas Deceptive Trade

Practices Act ("ADTPA"), and Count X, fraud/deceit. The parties agree that all claims are

brought under Arkansas law, and the Court concurs with that assessment.

        BSC's Motio� for Summary Judgment seeks the dismissal of Counts I-VI and does

not mention Counts VII-X.      Nevertheless, the Court has determined, sua sponte, that

Counts VII and VIII merit dismissal. Count VII alleges "that the discovery rule should be

applied to toll the running of the statute of limitations." (Doc. 32, p. 28). This tolling

argument is not a separate tort claim but is instead a preemptive response to a statute­

of-limitations defense-which BSC has failed to pursue on summary judgment. The Court

therefore finds that Count VII is moot and will be dismissed on the Court's own motion.

As for Count Vlll's claim for punitive damages, this is a remedy and not a standalone

cause of action under Arkansas law. See Bergan v. Ocwen Fin. Corp., 2018 WL 9986722,

at *3 (E.D. Ark. Nov. 1, 2018). To be clear, the Court's dismissal of Count VIII will not

preclude Ms. Cline from seeking a jury instruction on punitive damages at trial.

       With those housekeeping matters out of the way, the Court now turns to a summary

of Ms. Cline's claims. She contends that she suffered injuries following her implantation

with a medical device made by BSC called a transobturator mid-urethral sling (referred to

by the parties as the "Obtryx" device). Her implantation surgery took place on July 22,

2009, and was performed by Dr. Gregory D. Reiter in a hospital in Johnson, Arkansas.



                                             2
Case 5:14-cv-05090-TLB Document 83          Filed 02/11/21 Page 3 of 11 PageID #: 3075




 The Obtryx is used to treat symptoms of stress urinary incontinence. According to Ms.

 Cline, she suffered from stress urinary incontinence prior to surgery, and she trusted her

 doctor's recommendation that the Obtryx would eliminate that condition once implanted.

 Unfortunately, Ms. Cline complained that after surgery she suffered from "burning" pelvic

 pain, cramping, urinary incontinence, an inability to engage in sexual intercourse due to

 pain, and various other injuries. She underwent a second surgery to remove the Obtryx

 on June 11, 2018, but she maintains that her injuries never fully resolved and that she

lives with permanent pain and damage.

       In the discussion below, the Court will first address Counts II-IV, which are strict­

liability claims brought under the Arkansas Products Liability Act ("APLA"). Next, the

Court will consider BSC's request for dismissal of Count I, which is a claim for common­

law negligence. Lastly, the Court will take up Ms. Cline's breach-of-warranty claims,

which appear in Counts V and VI.

                                 II. LEGAL STANDARD

       The standard for summary judgment is well established. Under Federal Rule of

Civil Procedure 56(a), "[t]he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law." The Court must review the facts in the light most favorable to the

opposing party and give that party the benefit of any inferences that can be drawn from

those facts. Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir. 1997). The

moving party bears the burden of proving the absence of a genuine dispute of material

fact and that it is entitled to judgment as a matter of law. See Fed. R. Civ. P.




                                             3
Case 5:14-cv-05090-TLB Document 83            Filed 02/11/21 Page 4 of 11 PageID #: 3076




 56(c); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87

 (1986); Nan. Bank of Com. of El Dorado v. Dow Chem. Co., 165 F.3d 602 (8th Cir. 1999).

       Once the moving party has met its burden, the non-moving party must "come

forward with 'specific facts showing that there is a genuine issue for trial."' Matsushita,

475 U.S. at 587 (quoting Fed. R. Civ. P. 56(c)). However, "the mere existence of a

scintilla of evidence in support of the plaintiff's position will be insufficient" to survive

summary judgment. Anderson v. Durham D&M, L.L.C., 606 F.3d 513, 518 (8th Cir.

2010) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). Rather, in

order for there to be a genuine issue of material fact that would preclude summary

judgment, the non-moving party must produce evidence "such that a reasonable jury

could return a verdict for the nonmoving party." Allison v. Flexway Trucking, Inc., 28 F.3d

64, 66 (8th Cir. 1994) (quoting Anderson, 477 U.S. at 248).

                                      Ill. DISCUSSION

                                      A. APLA Claims

       Counts II, Ill, and IV are brought pursuant the APLA. According to that statute, a

"'[p]roduct liability action' includes all actions brought for or on account of personal injury,

death, or property damage caused by or resulting from the manufacture, construction,

design, formula, preparations, assembly, testing, service, warning, instruction, marketing,

packaging or labeling of any product." Ark. Code Ann.§ 16-116-202(5).

                                 1. Count II: Design Defect

       BSC argues that Ms. Cline's design-defect claim should be dismissed "for lack of

evidence." (Doc. 71, p. 9). Specifically, BSC maintains that Ms. Cline cannot establish

that the Obtryx was supplied to her in a defective condition that rendered it unreasonably



                                               4
Case 5:14-cv-05090-TLB Document 83          Filed 02/11/21 Page 5 of 11 PageID #: 3077




dangerous or that this defective condition was the proximate cause of her damages. BSC

points out that "[e]ven Plaintiff's expert concedes that the Obtryx was the standard of care

to treat [stress urinary incontinence] when [she] had her Obtryx implant." Id. Further,

 BSC contends that there is no surgical alternative treatment for stress urinary

incontinence that is without risk, and pursuant to the "comment k defense" located in

Section 402A of the Restatement (Second) of Torts-which Arkansas has adopted-a

manufacturer will not be liable for selling so-called "unavoidably unsafe products" that

carry "a medically recognizable risk" if the products are marketed and sold with proper

warnings of the risk.

       The Court finds that there are genuine, material disputes of fact as to Count 11,

such that summary judgment must be denied. First, Ms. Cline points out that the Obtryx

is made of a material called Marlex polypropylene, which she believes should not be used

for permanent human implantation. It appears that Ms. Cline's experts and BSC's experts

disagree as to the safety and efficacy of this material. Second, with respect to the

comment k defense, Ms. Cline offers proof that BSC knew the Obtryx contained an unsafe

material-Marlex polypropylene-and did not provide proper product warnings about that

material. Third, Ms. Cline presents evidence that the Obtryx was not the only treatment

option available for stress urinary incontinence. The Court is therefore persuaded that

summary judgment should be denied on Count II.

                           2. Count Ill: Manufacturing Defect

      Ms. Cline states in her Brief in Response to Summary Judgment that she "hereby

dismisses her strict liability-manufacturing defect cause of action." (Doc. 72, p. 2 n.1).




                                             5
Case 5:14-cv-05090-TLB Document 83           Filed 02/11/21 Page 6 of 11 PageID #: 3078




The Court interprets this to mean that Ms. Cline does not oppose the entry of summary

judgment on Count 111, and the Court will not consider the merits of the claim further.

                               3. Count IV: Failure-to-Warn

       Under Arkansas law, "the manufacturer of a product has a duty to warn the user

of dangers inherent in that product under the theories of strict liability, negligence and

breach of warranty, and the comment k defense." Hill v. Searle Labs., 884 F.2d 1064,

1070 (8th Cir. 1989).      However, Arkansas law also acknowledges that one of the

exceptions to a manufacturer's duty to warn is "the learned intermediary rule, which

assumes that it is reasonable for a manufacturer to rely on the prescribing physician to

forward to the patient, who is the ultimate user of the ... products, any warnings regarding

their possible side effects." Id. This rule recognizes that "medical ethics and practice

dictate that the doctor must be an intervening and independent party between patient and

[device] manufacturer," that "the information regarding risks is often too technical for a

patient to make a reasonable choice," and that "it is virtually impossible in many cases for

a manufacturer to directly warn each patient." Id. "Thus, a warning to the [physician] is

deemed a warning to the patient; the manufacturer need not communicate directly with

all ultimate users of [medical devices]." Kirsch v. Picker Int'/, Inc., 753 F.2d 670, 671 (8th

Cir. 1985). "Courts are generally in agreement that a warning is adequate where it is

reasonable under the circumstances." Eh/is v. Shire Richwood, Inc., 233 F. Supp. 2d

1189, 1196 (D.N.D. 2002).

       Here, BSC argues that it satisfied its duty to warn by providing clear warnings of

the risks associated with the Obtryx in the product brochure, which was provided to Ms.

Cline's implanting physician, Dr. Reiter. The brochure and associated written materials



                                              6
Case 5:14-cv-05090-TLB Document 83            Filed 02/11/21 Page 7 of 11 PageID #: 3079




warned Dr. Reiter of the post-implantation risk of pain, dyspareunia (painful intercourse),

bleeding, incontinence, infection, erosion, and the possible migration of the device from

the desired location, and Ms. Cline agrees that Dr. Reiter advised her of certain risks,

complications, and benefits of the surgery.        In spite of all that, however, Ms. Cline

maintains that she suffered some injuries that were not contemplated in the product

brochure and written materials. She claims that BSC failed to provide Dr. Reiter with

information about all the possible risks associated with the Obtryx, such that he was

unable to make a knowledgeable risk assessment and could not adequately advise her.

Ms. Cline posits that when a doctor does not receive full and appropriate warnings about

a product from the manufacturer and would have changed his advice to a patient had he

received adequate warnings, the learned intermediary exception should not shield the

manufacturer from liability for failure to warn.

       After reviewing the evidence in the light most favorable to Ms. Cline, the Court

finds there is proof that Dr. Reiter was not provided clear and complete warnings of the

risks associated with the Obtryx. If Ms. Cline is correct about those risks, the learned­

intermediary exception would not be available to BSC to protect it from liability on the

failure-to-warn claim.   "Once a plaintiff proves the lack of an adequate warning or

instruction, a presumption arises that the user"-or in this case, the implanting

physician-"would have read and heeded adequate warnings or instructions." Bushon v.

Garman Co., 843 S.W.2d 807, 811 (Ark. 1992). In the case at bar, Dr. Reiter testified

that he was unaware that the Obtryx contained Marlex polypropylene. (Doc. 72-2, pp. 15-

16). He admits he did not receive warnings about certain studies that had concluded

Marlex polypropylene was not recommended for permanent use in humans. Id. at p. 12.



                                              7
Case 5:14-cv-05090-TLB Document 83          Filed 02/11/21 Page 8 of 11 PageID #: 3080




 He also testified that if he had been warned by BSC about possible dangers associated

 with Marlex polypropylene,      this knowledge might have affected his product

recommendation to Ms. Cline. Id. at p. 44-45 ("I think I would like to see more material

or more information on any of the meshes now. If there's things like this being said, I'd

like to see more information period.").

       Ms. Cline has raised a triable question of fact as to whether BSC failed to warn Dr.

 Reiter of a risk associated with the Obtryx that was not otherwise known to him. She has

also raised a genuine, material dispute of fact as to whether a failure to warn Dr. Reiter

of certain risks associated with the Obtryx was a cause in fact and the proximate cause

of her injuries.   Finally, she has identified a material dispute about whether certain

warnings about the Obtryx-if true-would have changed Dr. Reiter's decision to

recommend the product for implantation. Summary judgment as to Count IV is denied.

                                 B. Count I: Negligence

        BSC contends that Ms. Cline's negligence claim should be dismissed for the same

reasons that her APLA claims should be dismissed. As explained above, two of Ms.

Cline's APLA claims will be preserved for trial. Moreover, Arkansas law permits Ms. Cline

to simultaneously maintain both her negligence claim under Count I and her strict liability

claims under Counts II and IV. According to the Arkansas Supreme Court, "[n]egligence

and strict liability are not mutually exclusive claims. More than one theory of liability is

permissible in a products liability claim." Nationwide Rentals Co. v. Carter, 765 S.W.2d




                                             8
Case 5:14-cv-05090-TLB Document 83            Filed 02/11/21 Page 9 of 11 PageID #: 3081




931, 933 (Ark. 1989) (citing WM. Bash/in Co. v. Smith, 643 S.W.2d 526, 529 (Ark.

1982)). 1 Summary judgment is therefore denied as to Count I.

              C. Counts V and VI: Breach of Express and Implied Warranties

       BSC's final arguments concern Ms. Cline's warranty of merchantability claims. As

to the express warranty claim, BSC contends that Ms. Cline has failed to identify an

express warranty that she relied on in making her decision to be implanted with the Obtryx

device. According to BSC, Ms. Cline admitted in her deposition that she never relied on

any written materials authored by BSC, nor did any written materials influence her to

proceed with the implantation surgery. At the same time, BSC acknowledges that the

learned intermediary doctrine applies in this case, and it is undisputed that Ms. Cline

relied on the representations and recommendations of her doctor regarding the safety

and efficacy of the Obtryx product when she made the decision to go forward with her

surgery. As the Court previously explained, a warning-express or implied-issued to a

physician "is deemed a warning to the patient" and "the manufacturer need not

communicate directly with all ultimate users of [medical devices]." Kirsch, 753 F.2d at

671. The learned intermediary doctrine applies to all theories of products liability including

breach of warranty. Hill, 884 F.2d at 1070.

       Dr. Reiter relied on BSC's written materials about the Obtryx, including the written

product brochures, and shared that information with Ms. Cline. There is a genuine,



1 Arkansas Model Civil Jury Instruction 1013, titled "Products Liability-Issues-Claims
Involving Two or More Theories of Liability," explains in the "Note on Use" that it "can be
used to submit to the jury any combination of five separate causes of action in the field of
products liability: strict liability (AMI 1008); negligence (AMI 203); breach of implied
warranty of merchantability (AMI 101O); breach of implied warranty of fitness for a
particular purpose (AMI 1011); and breach of an express warranty (AMI 1012)."


                                              9
Case 5:14-cv-05090-TLB Document 83            Filed 02/11/21 Page 10 of 11 PageID #: 3082




 material dispute of fact as to whether the product brochures or other writings provided to

 Dr. Reiter contained complete, truthful information about the fitness and merchantability

 of the device for permanent implantation in human patients.          For these reasons, the

 breach-of-express-warranty claim will go to trial.

        As for the breach-of-implied-warranty claim, to survive summary judgment Ms.

 Cline must provide evidence that the Obtryx was unsuited for its ordinary purpose, Ark.

 Code Ann.§ 4-2-314, or unfit for the purpose for which it was required, Ark. Code Ann.

§ 4-2-315. To do this, she identifies expert witnesses who will testify that the Obtryx is

 not fit for its ordinary purpose or for a particular purpose due to the presence of Marlex

 polypropylene in the product.       BSC responds that the Obtryx was considered the

 "standard of care" at the time of Ms. Cline's surgery, and her implanting doctor believed

 it would provide the correct treatment for Ms. Cline's symptoms. BSC also notes that

 wide usage of the Obtryx to treat stress urinary incontinence was not "objected to within

 the trade." (Doc. 71, p. 13).

        After considering the parties' arguments and reviewing the proposed evidence, the

 Court concludes that despite the fact that the Obtryx was recommended for use by

 doctors-including Ms. Cline's own doctor-at the time of her surgery, this does not

 necessarily mean that the product was suited for its ordinary purpose or for the purpose

 for which it was required. There are genuine, material disputes of fact regarding whether

 the Obtryx was a product suitable for permanent implantation in women and whether,

 given its materials and design, it was fit for use as a medical device to treat stress urinary

 incontinence. Accordingly, the implied breach-of-warranty claim will be preserved for trial.




                                               10
Case 5:14-cv-05090-TLB Document 83           Filed 02/11/21 Page 11 of 11 PageID #: 3083




                                     IV. CONCLUSION

        For the reasons described herein, IT IS ORDERED that Defendant Boston

 Scientific Corporation's Motion for Summary Judgment (Doc. 71) is GRANTED IN PART

 AND DENIED IN PART. The Motion is GRANTED as to Count Ill and DENIED as to

 Counts I, II, IV, V, and VI.

        IT IS FURTHER ORDERED that Counts VII and VIII are DISMISSED on the

 Court's own motion.

        To recap, the following claims remain for trial: Count I, negligence; Count II, strict

 liability-design defect; Count IV, strict liability-failure to warn; Count V, breach of

 express warranty; Count VI, breach of implied warranty; Count IX, violations of the

 ADTPA, and Count X, fraud/deceit.tc\
        IT IS SO ORDERED on this Jt_ day of Febru



                                                                      OKS
                                                                      DISTRICT JUDGE




                                              11
